Citation Nr: 0428606	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  99-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to December 
2, 2002.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from December 2, 2002.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of an excision of a liposarcoma from the left 
thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford 
Connecticut, dated in September 1998 and September 2001.  In 
the September 1998 decision, the RO denied a rating greater 
than 20 percent for the veteran's service-connected residuals 
of an excision of a liposarcoma of the left thigh.  The 
veteran testified at a hearing at the RO before a Hearing 
Officer in February 1999.  In the September 2001 decision, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating effective 
March 25, 1998.  In February 2003, the RO increased the 
rating to 70 percent, effective December 2, 2002.  The 
veteran testified at a Board hearing at the RO via 
videoconference in June 2003.  This case was previously 
before the Board in December 2003 at which time it was 
remanded to the RO for further development.

In the Board's December 2003 remand, the Board noted that the 
veteran had raised the issue of entitlement to a total rating 
based on individual unemployability (TDIU) during the June 
2003 Board videoconference hearing and referred the matter to 
the RO for appropriate action.  Since it does not appear that 
any action was taken in regard to this issue, this matter is 
once again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD prior to December 2, 
2002, was productive of no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a depressed mood, restricted affect, sleep 
impairment, and impairment of short term memory, and some 
suicidal ideation, but without deficiencies in most areas.

2.  The veteran's service-connected PTSD from December 2, 
2002, has been productive of no more than by occupational and 
social impairment with deficiencies in most areas, but 
without total occupational and social impairment. 

3.  The veteran's service-connected residuals of an excision 
of a liposarcoma from the left thigh is productive of no more 
than a moderately severe impairment to muscle group XV due to 
symptoms such as pain, partial scar adherence, and some 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent (but no 
higher) for service-connected PTSD prior to December 2, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an evaluation in excess of 70 percent 
for service-connected PTSD from December 2, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).

3.  The criteria for a rating in excess of 20 percent for 
residuals of an excision of a liposarcoma from the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5315 
(2003).





I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  With respect to 
the increased initial claim for PTSD, the veteran was not 
provided with VCAA notice prior to the September 2001 denial 
from which he appeals.  As to the increased rating claim for 
the veteran's left thigh disability, the September 1998 
denial preceded the enactment of the VCAA.  Thereafter, the 
RO did furnish VCAA notice to the veteran regarding both 
issues in June 2002.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decisions from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2002 letter, as well as the December 1998 
and October 2002 statements of the case and August 2000, 
September 2001, February 2003 and April 2004 supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the June 2002 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend hearings, which he attended in February 1999 and June 
2003.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Analysis

A.  PTSD

A VA outpatient record dated in February 1998 contains an 
impression of PTSD with depression.  According to this 
record, the veteran reported some improvement in mood.  He 
said that the prior week had been difficult, but that his 
medication had helped.  He reported Vietnam-related 
nightmares and feelings of guilt related to Vietnam.  Weather 
temperature and smells reminded him of Vietnam and caused 
anxiety.  

In March 1998, the veteran filed a claim for service 
connection for PTSD.  The RO denied this claim in September 
1998.

A December 1998 VA progress note from the mental health 
clinic shows that the veteran was requesting to be restarted 
on fluoxetine.  He was noted to have stopped his meds "for 
no good reason", and was again feeling depressed.  He denied 
suicidal or homicidal plans and also denied alcohol or drug 
abuse.  Findings revealed that he was alert and oriented 
times three.  He had no psychotic symptoms and was found to 
be competent.

A VA mental health intake note dated in December 1998 shows 
that the veteran presented with complaints of depressive 
symptoms, flashbacks, forgetfulness, and decreased interest 
in responsibilities.  He admitted to heroin use - one to two 
bags a day.  He said he had been divorced from his wife for 
two years and they had been married for 28 years.  He had 
little contact with his three children who were in their 
twenties, and was on good terms with his wife.  He began 
dating after the divorce and had done well until he began 
taking heroin.  Since then his business and finances have 
deteriorated resulting in bankruptcy.  On examination the 
veteran was causally dressed with intermittent eye contact.  
Speech was slow and hesitant and he often provided vague 
answers to questions.  There was no evidence of looseness of 
association, flight of ideas or thought blocking.  The 
veteran denied hallucinations or delusions or referential 
thinking.  His concentration was decreased and he had 
nocturnal nightmares and flashbacks of Vietnam.  He had 
suicidal ideation with no plan.  He did not act on ideation 
because he knew it would hurt his children.  His content of 
thought seemed focused on methadone and heroin dependency.  
His cognitive functions were grossly intact.  He was given an 
impression of heroin dependency contributing to depressive 
symptoms.  The examiner stated that the veteran did have a 
major depression going on, but his dependency issues were 
contributing to this.  He showed much externalization of 
responsibility for his life.  He was ambivalent about 
treatment for dependency and only wanted methadone for 
detoxification.  

The veteran testified during a February 1999 RO hearing that 
he has bad dreams about Vietnam three to five times a month.  
He said his mind was "all over the place" and he was very 
disorganized.  He reported short-term memory problems such as 
forgetting where he put his wallet and forgetting when the 
stove was on.  He also said he had problems with 
concentration.  He remarked that he did not enjoy doing the 
things he used to, like dancing, and described himself as a 
loner.  

A December 1999 VA mental health progress note shows that the 
veteran did not have an appointment and came in stating that 
he needed Prozac.  He presented as dyshporic, with a twitch 
on the right side of his mouth.  He was alert and oriented 
and was currently living with an elderly aunt.  He was 
unemployed and unable to hold a job since taking drugs.  He 
had an anxious mood and his speech was normal for tone and 
rate.  He reported depression and low self-esteem.  He denied 
intent to harm self or others, but felt like he was not 
worthwhile and was discouraged.   

Another December 1999 VA outpatient record shows that the 
veteran was brought into the psychiatric emergency room by 
his daughter who was interested in enrolling him in a six-
month inpatient opiate treatment program.  The veteran was 
currently using 4-5 bags of heroin IV per day, as well as 
cocaine whenever he could get it.  He was recently discharged 
from a VA detoxification program due to "dirty urine".  
Findings revealed that his mood was "not great", and his 
speech was normal in tone and rate.  He denied intent to harm 
himself or others, but felt like his life was out of control 
and he needed to take control of his addiction.  He requested 
to be discharged so he could receive detoxification treatment 
at "ADRC" in Hartford.  He was medically stable at 
discharge.  

During a VA psychiatric examination in November 2000, the 
veteran complained of nightmares about the Vietnam War, 
flashbacks and intrusive thoughts.  He also reported sleep 
disturbance, increased startle response, hypervigilance, and 
generalized anxiety and fear.  He reported avoidant symptoms 
such as thoughts of Vietnam, crowds, and general social 
isolation.  His long-standing drug abuse history which he 
dated back to service was noted to be specifically related to 
his avoidance symptoms.  The veteran went on to report a 
number of depressive symptoms including anergia, depressed 
mood, and intermittent suicidal ideation.  He had four 
brothers whom he had regular contact with, and he had been 
married for approximately 30 years prior to his divorce.  
Since his divorce he has been psychologically less stable.  
He was currently in a steady relationship with his girlfriend 
of six years and it was a fairly good relationship.  He had 
three children from his marriage who were all doing well.  He 
had been operating his own siding business for approximately 
30 years, but lost it several years earlier due to 
"difficulty handling pressure" (although the examiner noted 
that treatment records showed the veteran stopped working due 
to drug use).  The veteran also lost his house to foreclosure 
one year earlier.  He was currently working for other people 
doing siding work about four to five days a month.  

The veteran was cooperative during the November 2000 
examination.  His affect was quite restricted and somewhat 
dysphoric.  He described his mood as "kind of depressed."  
He exhibited a facial tic on the left side.  His thoughts 
were logical with no clear evidence of thought disorder, 
although there was evidence of difficulty with concentration 
and attention.  He occasionally lost his train of thought and 
had difficulty recalling what he was saying.  He endorsed 
intermittent paranoid thoughts, for example that someone was 
trying to kill him.  He denied auditory or visual 
hallucinations though he did note some occasional tactile 
hallucinations such as the feeling of someone tapping him on 
the shoulder.  He related this to often feeling as though 
someone were behind him and feeling hypervigilant, or on 
guard.  He endorsed intermitted suicidal ideation though 
without active plan or intent.  He reported no suicide 
attempts in the past and denied homicidal ideation.  His 
report of significant memory and concentration difficulties 
was found to be consistent with what the examiner observed in 
the interview.  He appeared to have some cognitive 
limitations.  He was given an impression of major depressive 
disorder by history, opioid dependence, and PTSD.  His global 
assessment of functioning score (GAF) was 45 both currently 
and as a high during the past year.  The examiner remarked 
that a reliable assessment of the veteran's PTSD 
symptomatology was complicated by the veteran's apparent 
long-standing use of opiates, namely intravenous heroin use.  
He also opined that the veteran's competence to handle his 
finances was questionable given his history of drug use.

In an August 2001 statement, the veteran said that he 
experimented with drugs on and off for a couple of years, but 
never really "got into it heavy."  He said he had been 
trying to camouflage his physical and mental pain which he 
experienced from Vietnam.  He added that as of that date, he 
had been abstinent from drugs for six months.  

In a September 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective March 25, 1998.

A VA field examination was performed in February 2002 
revealing that the veteran was oriented and had adequate 
memory, although there was some impairment since he needed 
reminders from time to time.  He had impaired speech which 
made it difficult to understand him.  He responded 
appropriately to questions.  His prognosis was stable, but no 
improvement in his condition was expected.  As for his living 
conditions, the veteran was living in a motel room that 
appeared to have some cooking facilities.  His living 
conditions were noted to be good and he was able to perform 
activities of daily living.  The veteran had no special 
interests or hobbies.  He was capable of gainful employment  
and worked occasionally as a roofer and sider, although work 
was slow in that area due to the season.  It is noted that 
the veteran was not able to manage VA benefits independently.

In a December 2002 substantive appeal, the veteran complained 
of anxiety attacks on a daily basis, disorientation to time 
and location, having no friends, being moody with poor 
impulse control, and having problems remembering people's 
names.  

On file are individual and group therapy notes dated in 2002 
and 2003 from a VA mental health clinic.  These notes reflect 
the veteran's reported symptomatology of irritability, anger, 
inability to trust other people, exaggerated startled 
response, poor sleep, and hypervigilance.  These records also 
show that the veteran worked with his brother putting up 
siding and feared he was too aggressive at work.  They also 
show that he was living with his girlfriend and that they 
went dancing a lot.  

A February 2003 individual treatment note for purposes of 
medication management notes that the veteran was becoming 
increasingly despondent and irritable with suicide ideation.  
Insomnia was also noted to be a continuing problem.  

In a February 2003 statement from a VA staff psychiatrist, 
the psychiatrist said that the veteran was in treatment at 
the Denver VA medical center (VAMC) for severe and permanent 
disabling PTSD.  He said that the veteran was not employable 
and was compliant with his treatment.    

In February 2003, the veteran was referred by the Denver VAMC 
to a VA hospital for admission due to increasing depression 
and recent suicidal ideation.  The veteran reportedly 
contacted the Denver VAMC the day prior to admission for 
worsening depression and irritability and the fear that he 
may hurt someone.  The veteran reportedly stopped his 
medication in January 2003 due to worsening nightmares at 
which time he noticed a marked increase in depression and 
irritability.  He reported nightly nightmares of combat, 
weekly flashbacks, paranoia, and becoming easily startled by 
loud noises.  He denied auditory or visual hallucinations.  
His motivation and interest was low.  He reported moderate 
energy and feelings of restlessness.  He also said he had 
difficulty concentrating and maintaining focus.  He reported 
a five year history of using heroin to self medicate his 
depression and had not used drugs since relocating to 
Colorado eight months earlier.  On examination the veteran 
was alert, cooperative, dressed in hospital pajamas and had 
adequate grooming.  He had good eye contact and his affect 
and mood were depressed and anxious.  Verbal responses were 
relevant, spontaneous, and goal-directed.  Speech was 
slightly pressured.  Thoughts were slightly tangential and 
required some redirection to maintain focus.  The veteran 
denied current suicidal or homicidal ideation.  He also 
denied auditory or visual hallucinations.  He reported 
feelings of paranoia and hyperalertness.  He was noted to 
have a support system to return to, including a girlfriend 
whom he seemed very attached to and a brother who cared for 
him very much.  He was given an impression of "long term 
depression with significant anger management issues in a 
patient who has dealt with his anger by being successful in 
his level of hostility", and history of PTSD.  He was 
assigned a GAF score of 50 at admission and 60 at discharge.

During a Board hearing in June 2003, the veteran testified 
that he was currently in weekly group therapy and saw a 
psychiatrist on a monthly basis.  He spoke of being depressed 
and unable to socialize with people.  He also complained of 
nightmares and flashbacks.  He said that his medication was 
helping.  He said he loved his kids, but had a hard time 
getting along with anyone.  He admitted to having a 
girlfriend, but said he was "driving her crazy."  

During a VA examination in February 2004, the veteran 
reported that he and his girlfriend had been back together 
for about a week after splitting up, but that they argued 
constantly and he didn't think their relationship would last.  
He said his girlfriend told him that she loved him but did 
not think there was any romance between them or that he was 
capable of having loving feelings toward her.  He said that 
he got mad easily at his girlfriend, brother and children.  
He also said that he had no patience for people in general.  
He said he lost a lot of jobs due to his anger as well as 
physical altercations with other workers and bosses, and he 
last worked in October 2000 as a roofer.  On examination the 
veteran was casually dressed and clean-shaven.  He spoke in a 
gravelly type of voice and his speech was non-pressured and 
his thought process was linear and goal directed.  He said he 
was never happy and had poor sleep and low energy.  His 
concentration and memory were poor.  He had passive thoughts 
of death, but denied suicidal and homicidal ideation.  He 
reported experiencing road rage.  He reported nightmares, 
avoidance behavior, increased startle response, and feeling 
emotionally detached from others.  He denied auditory or 
visual hallucination or paranoid ideation.  He was fully 
oriented and competent to handle VA funds.  The examiner 
opined that the veteran was not capable of employment and 
that his concentration problems, anger and short fuse with 
his depressive symptoms would prevent him from being 
gainfully employed, even at a sedentary job with minimal 
supervision.  He was assigned a GAF score of 46 for PTSD, 49 
for depressive disorder and 65 for opiod dependence (noted to 
be in remission).

The veteran asserts that the severity of his service-
connected PTSD warrants a higher schedular disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal of the assigned 
rating for the veteran's PTSD arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

Rating in Excess of 30 percent prior to December 2, 2002

During the period prior to December 2, 2002, the medical 
evidence clearly shows that the veteran has struggled with 
intravenous drug abuse up until the date he went into 
remission for such abuse, sometime in 2001.  In this regard, 
the November 2000 VA examiner remarked that a reliable 
assessment of the veteran's PTSD symptomatology was 
complicated by his apparent long-standing use of opiates, 
namely intravenous heroin use.  The examiner remarked that 
although the veteran appeared to suffer from PTSD, reliable 
evaluation, particularly of his avoidance symptoms, as well 
as his cognitive function would depend upon some period of 
documented abstinence from heroin.  In this respect, the law 
provides that if VA cannot differentiate the extent of 
symptoms that are attributable to the condition at issue 
(which, here, is the veteran's service-connected PTSD), from 
those that are not (his nonservice-connected drug abuse), 
then VA effectively must presume that all of the symptoms are 
at least partially attributable to service-related causes.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
view of this and the lack of medical evidence differentiating 
between symptoms of the veteran's service-connected PTSD and 
nonservice-connected drug abuse, the Board will recognize any 
additional disability as being part of the service connected 
PTSD.

The medical evidence for the period prior to December 2, 
2002, includes VA outpatient records showing the veteran's 
participation in group and individual therapy sessions at a 
VA mental health clinic from 1999 to 2002, as well as a VA 
examination report dated in November 2000.  By comparing the 
pertinent medical evidence to VA's criteria for rating mental 
disorders, it is evident that the veteran's disability more 
closely approximates the criteria for a 50 percent rating, 
even though the veteran does not meet all of the criteria for 
a 50 percent rating.  In this regard, it must be keep in mind 
that it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

Specifically, while there is no evidence of "flattened" 
affect, the veteran's affect was described as "restricted 
and somewhat dysphoric" during the November 2000 VA 
examination.  Regarding circumstantial, circumlocutory or 
stereotyped speech, the veteran's speech was primarily 
described as being normal, including during a December 1999 
VA outpatient visit; however, he was noted to have "slow 
speech" during a December 1998 VA intake evaluation.  With 
respect to impaired short- and long- term memory, judgment 
and abstract thinking, the veteran has been consistent in his 
report of forgetfulness; such as forgetting where he put his 
wallet, forgetting when the stove was on, and forgetting 
where he was going.  In terms of objective findings, the 
November 2000 examiner remarked that the veteran's report of 
significant memory and concentration difficulties was 
consistent with what he observed in the interview.  Also, the 
veteran did exhibit some disturbance in mood described as 
"kind of depressed" in November 2000.  There is no 
indication of panic attacks.  Regarding work and social 
relationships, the veteran is noted to have difficulty 
getting along with people and has no friends.  He described 
himself as a "loner" during a February 1999 hearing at the 
RO.  Thus, while not all of the criteria for a 50 percent 
rating have been met, the available findings are sufficiently 
characteristic to reflect such a rating as opposed to the 
present 30 percent rating for the period prior to February 
11, 2003.  38 C.F.R. §§ 4.7, 4.21.

Consideration of a higher rating, to 70 percent, for this 
disability has been considered for the period prior to 
December 2, 2002, especially in light of the veteran's 
assigned GAF score of 45 in 2000, which is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, the veteran's 
actual symptoms as described in the evidence above do not 
meet the criteria for a 70 percent rating.  That is, the 
evidence prior to February 11, 2003, does not show 
obsessional rituals, speech intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation or neglect of personal 
appearance and hygiene.  While the veteran admitted to 
suicidal ideation on one occasion during a December 1998 VA 
intake evaluation, he said he would not act on ideation 
because he knew it would hurt his children.  He later denied 
suicidal or homicidal ideation during a November 2000 VA 
examination.  With respect to the veteran's occupation, a 
February 2002 VA field examiner reported that the veteran was 
capable of gainful employment or training of employment, and 
noted that he worked occasionally as a roofer and sider.  He 
also indicated that work was slow in that area due to the 
season.  As to social relationships, while the veteran does 
have difficulty getting along with other people, he did 
report during the November 2000 VA examination that he has 
had a steady girlfriend for 6 years and keeps in contact with 
his four brothers.  Thus, he is able to establish and 
maintain some effective relationships.  For these reasons, 
the veteran's PTSD does not meet the criteria for a 70 
percent rating prior to December 2, 2002.  38 C.F.R. § 4.130, 
Code 9411.  

Rating in Excess of 70 Percent from December 2, 2002

After a careful review of the evidence of record in light of 
the above criteria, the Board finds that the assignment of 
the 70 percent evaluation from December 2, 2002, was proper, 
as the veteran's symptoms have not met the schedular criteria 
for the next higher, 100 percent, evaluation for PTSD.  

There is no disputing that the veteran's present PTSD 
symptomatology impairs him both socially and occupationally; 
however, his PTSD symptomatology does not meet the criteria 
for a 100 percent schedular rating.  That is, the veteran has 
not shown gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior or persistent danger of 
hurting self or others.  Moreover, there is no indication of 
his being intermittently unable to perform activities of 
daily living (including maintaining personal hygiene), 
disoriented to time or place, or memory loss to the degree of 
forgetting names of close relatives, own occupation or own 
name.  

Rather, VA medical records do not show evidence of psychosis, 
and the veteran was fully oriented during the February 2004 
VA examination.  He has repeatedly denied auditory or visual 
hallucinations or paranoid ideation.  His predominant 
symptoms as of February 11, 2003 as shown in the outpatient 
records and examination report are anger, irritability, sleep 
problems, nightmares, and flashbacks.  These symptoms have 
been shown to have adverse affects on the veteran's 
interpersonal relationships and work.  However, such symptoms 
more closely approximate the criteria for the veteran's 
current 70 percent rating than a 100 percent rating.  

Regarding GAF scores, the veteran was noted to have a GAF 
score of 50 at his hospital admission in February 2003 and a 
score of 60 at his discharge 14 days later.  He was also 
given a score of 46 during his VA psychiatric examination in 
February 2004.  These scores are reflective of moderate to 
serious symptoms.  They do not reflect symptoms involving 
some impairment in reality testing or communication or major 
impairment in several areas, such as work, family 
relationship, judgment, thinking or mood.  Keeping this in 
mind, in conjunction with the veteran's outpatient records 
and treating physician assessments, the Board finds that the 
veteran's overall disability picture does not reflect totally 
disabling symptoms or overall total occupational and social 
impairment.

Accordingly, the Board finds that the record presents no 
basis for assignment of a schedular evaluation greater than 
70 percent for PTSD from December 2, 2002.  Therefore, the 
claim must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b).

Left Leg

An April 1994 VA examination report reflects the veteran's 
complaints of continued leg and hip soreness with easy 
fatigability and a limp since undergoing a resection for a 
liposarcoma (muscle tumor) of the left leg in 1977.  On 
examination the veteran had a left-sided limp that was 
somewhat slow and deliberate.  The left leg had mild 
quadriceps and adductor muscle loss on the left, compared to 
the right.  He had a well-healed scar from the left lateral 
umbilical line down to the groin and then a 15 centimeter 
semi-circular scar from the groin to the medial thigh.  The 
scars had mild tenderness on deep palpation.  There was no 
evidence of adhesions.  Bones and joints were intact.  The 
veteran suffered from paresthesias and decrease pinprick on 
the left medial thigh.  The left leg on flexion was fair.  
Adduction was fair.  Abduction was good and extension was 
good.  The veteran was in obvious pain on deep palpation of 
the operative area.  The veteran was diagnosed as having 
status post left thigh and groin liposarcoma with status post 
exploratory incisions.  He had chronic pain at the operative 
site and penetrating the whole left leg, secondary to the 
operation.  The examiner noted that the pain and operation 
had limited the veteran's range of motion in the left lower 
extremity and had hindered his ambulation in participating in 
active sports and was a continuous burden when walking.

In a September 1994 rating decision, the RO granted service 
connection for residuals of a liposarcoma due to herbicide 
exposure and assigned a 20 percent rating, effective June 26, 
1989.

In March 1998, the veteran filed a claim for an increased 
evaluation for his service-connected left leg disability 
stating that the condition had increased in severity.

The veteran complained at a March 1998 VA outpatient clinic 
visit of constant soreness in his left thigh, knee and hip.  
He said he had cramping and aching of the left lower 
extremity and hip with activity and work.  He took aspirin 
when it was really bad which helped.  

On examination in May 1998, the veteran walked with a normal 
gait.  Findings regarding his upper left thigh revealed an 
11-inch long, hockey type incision on the medial upper aspect 
of the left thigh and groin.  There was also a 4 inch oblique 
abdominal scar of the left side of his abdomen anteriorly.  
The left thigh has a different shape than the right thigh 
because of the adductor muscles that were removed at the time 
of surgery on his liposarcoma.  The passive range of motion 
of both hips was identical; however, the examiner rated the 
flexor muscle of the left hip as "50% strong" compared to 
the flexors on the right hip on gross testing.  The veteran 
was diagnosed as having liposarcoma of the left upper thigh 
following Agent Orange exposure while in the service treated 
by radical surgery in 1977.  There was weakness, marked, left 
hip flexors due to the radical surgery in 1977. 

The RO continued a 20 percent rating for the veteran's left 
leg disability in a September 1998 rating decision.

During a February 1999 hearing, the veteran testified that 
his left leg ached all the time and he took aspirin on a 
daily basis for the soreness.  He said that he worked as a 
roofer/sider and his left leg felt like it was doing twice 
the work of his right leg.  He said his left leg soreness 
caused soreness in his left hip which in turn caused him to 
limp thereby affecting his back.  He said he limped about 
once a month.  He also spoke of left leg weakness, muscle 
spasms at night, and daily pain.  He said sometimes the pain 
was a dull pain and sometimes it really hurt.  He estimated 
that he lost about three months of work in the past year due 
to his leg and it was something he was not going to a doctor 
for.  He remarked that his abductor muscle was removed at 
surgery and his flexor muscles were only half as strong as 
they used to be.  He said on a pain scale of 1 to 10 his pain 
was a 5 at the time of the examination, but gets as high as 
an 8 or 9 when he is working.  

The veteran was treated at a VA hospital in August 2001 for 
left leg cellulites.  On examination there was erythematous 
swelling of the left leg in more of a geographical 
distribution and warm and tender.  Neurovascular was within 
normal limits.  The veteran was placed on cephalexin.

A December 2002 VA outpatient record reflects the veteran's 
complaint of spasms in the leg since his operation.  He 
reported getting "Charlie horses in leg at night" and 
cramps with activity.  Examination of the extremities 
revealed no clubbing, cyanosis or pedal edema.  There was an 
old scar on the inner aspect of the left thigh extending into 
the groin area.  There was also some muscle atrophy.  
Strength was +5/5.  The veteran had a normal gait and 
sensation was intact to light touch.

During a February 2004 VA examination for his left leg, the 
veteran reported that he was last employed in 1996 as a 
carpenter.  He attributed his unemployment to his psychiatric 
disability.  He reported recurrent cellulites on the left leg 
and infections requiring intravenous antimicrobial therapy in 
1981, 1986, 1992 and 1995.  He complained of left leg 
soreness for the past 5 years.  He said he could only walk 
150 years comfortably at which distance the pain in his thigh 
increased requiring him to stop and rest.  There was no 
history of recent acute flares, only chronic discomfort.  The 
veteran did not use a cane or other assertive device and had 
no limp.  He had no difficulty rising from a chair, but did 
have difficulty changing positions on the examination table 
due to apparent discomfort in his left hip area.  There was 
an 11 x 1 inch centimeter scar in the inguinal area and a 23 
x 1 centimeter scar that looked like a question mark on the 
anteromedial left thigh.  At the rostral portion of the scar 
there was a 2 x 2 centimeter depression that was adherent to 
the underlying fascia.  Otherwise, the scar was barely 
visible, flat, well healed and nontender.  The muscle 
strength in the hip and thigh flexors was 5/5 bilaterally.  
There was no atrophy of the underlying musculature in the 
lower extremities.  There was loss of motion in the left hip.  
The flexion was limited to 100 degrees as compared to 120 
degrees in the right hip.  Both hips externally rotated 0 to 
80 degrees and abduction was 0 to 40 degrees.  The veteran 
did not appear to be in pain when performing these motions on 
a repeated basis.  Bilateral hip x-rays showed possible early 
degenerative changes in both hips, although aseptic necrosis 
could not be entirely excluded.  The veteran was diagnosed as 
having status post excision, liposarcoma, left thigh, with 
current residuals and sequelae of well healed, non-tender but 
partially adherent scar as described.  There was loss of 
motion of the left hip, with early degenerative changes on x-
ray.  There was no evidence of residual or metastatic 
disease.  Subjective symptoms of pain were noted.  Regarding 
functional loss, the examiner said that there was no fatigue, 
weakness, incoordination or significant pain on repeat 
testing of the left leg.  However, because of the discomfort 
in getting on and off the examination table and discomfort 
described in bed, an additional 10 degree loss of flexion (0 
to 90) of the right hip was recommended.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Muscle injuries evaluated under the applicable diagnostic 
codes are classified as  slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56.  Injuries to Muscle Group XV 
are evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5315.  
Under that diagnostic code, a 10 percent rating requires 
moderate impairment, a 20 percent rating requires moderately 
severe impairment and a 30 percent rating requires severe 
impairment.    

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d). 

Under the rating schedule, a moderate muscle disability 
contemplates a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effective of high velocity 
missile, residuals of debridement, or prolonged infection.  
The service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of that section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
or missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability from a missile wound 
contemplates a through-and-through or deep penetrating wound 
by a small high velocity missile or a large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department records or other evidence shows hospitalization 
for a prolonged period for treatment of the wound.  The 
record shows consistent complaint of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  There are 
indications on palpation of the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

A severe muscle injury contemplates a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should show service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  There is a record of consistent 
complaint of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse that 
those shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  The regulation also specifies objective 
findings and other findings as signs of severe muscle 
disability.  38 C.F.R. § 4.56(d).

Objective findings may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Also, x-rays may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; there 
may be adhesion of a scar to one of the involved bones, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; there may be diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy, to include atrophy of muscle groups not 
in the track of missiles; adaptive contraction of an opposing 
group of muscles; and/or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.  

The Board finds that the preponderance of the evidence is 
against assignment of a rating higher than 20 percent rating 
for the veteran's left thigh disability.  That is, the 
evidence does not support a severe disability to Muscle Group 
XV.  While there was some scar adherence to the underlying 
tissue noted during the February 2003 VA examination, there 
was no evidence of ragged or depressed scarring, or flabby 
muscles in the wound area.  Also, while a May 1998 VA 
examination report states that the veteran had marked 
weakness of the left hip on gross testing (with the examiner 
opining that the veteran's flexors muscles of the left hip 
were "50%" as strong compared to the flexors on the right 
hip), his muscle strength in his hip and thigh flexors and 
extensors at a much later examination in February 2004 were 
found to be 5/5.  Moreover, the record is devoid of medical 
evidence of the other signs and symptoms of severe disability 
of the muscles pursuant to the applicable criteria.  See 
38 C.F.R. § 4.56.  For instance, the February 2004 VA 
examination revealed no atrophy of the underlying muscular in 
the lower extremities and there is no mention of adaptive 
contraction of an opposing group of muscles or scar adhesion 
to a bone.  The veteran's left leg pain as well as his 
complaints of left leg weakness are cardinal signs and 
symptoms of muscle disability and are contemplated in his 
current 20 percent rating. 

Consideration has also been given to alternatively rating the 
veteran's left leg disability under the limitation of motion 
codes since he did exhibit some limitation of motion during 
the February 2004 VA examination.  

Other than the criteria under 38 C.F.R. § 4.71a, Diagnostic 
Code 5250, for ankylosis of the thigh which the veteran has 
not been shown to have, the only limitation of motion rating 
that would provide for a higher than the 20 percent rating is 
found under 38 C.F.R. § 4.71a, Diagnostic Code 5252, for 
limitation of flexion of the thigh.  Under this code, a 30 
percent rating is warranted for flexion of the thigh limited 
to 20 degrees and a 40 percent rating is warranted for 
flexion of the thigh limited to 10 degrees.  

In addition to schedular criteria, where a diagnostic code is 
predicated on loss of motion, VA must also consider 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See Deluca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

In this case, based on the veteran's actual ranges of motion 
of the left hip during the February 2004 examination; to 
include flexion to 100 degrees, rotation from 0 to 80 
degrees, and abduction from 0 to 40 degrees, he would not 
even meet the criteria for a compensable, 10 percent, rating, 
let alone the criteria for a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  This is especially so when 
considering that the February 2004 examiner remarked that the 
veteran did not appear to be in pain when performing these 
motions on a repeated basis, and there was no fatigue, 
weakness, in coordination, or significant pain on repeat 
testing of the left leg.  Consequently, a higher rating based 
on functional loss would not be warranted.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

Additionally, in the absence of evidence of marked 
interference with employment, repeated hospitalization, or 
evidence that the disability is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of more than a 20 percent 
rating on an extra-schedular basis.  See Bagwell, 9 Vet. App. 
at 338-339; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. 
at 227.  


ORDER

An initial rating of 50 percent, but no higher, for PTSD for 
the period prior to December 2, 2002, is granted; subject to 
the law and regulations governing the payment of monetary 
benefits.

A rating greater than 70 percent for PTSD from December 2, 
2002, is denied.  

A rating greater than 20 percent for residuals of an excision 
of a liposarcoma from the left thigh is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



